DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 16 April 2020 and claim/specification amendments filed 16 April 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Originally filed Claims 1-9 have been cancelled.  New Claims 10-18 are currently pending and have been examined.  The Information Disclosure Statements filed 16 April 2020 and 15 November 2021 have been considered by the Examiner.  Signed copies are enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Although Claims 10-18 are focused to an “apparatus” set, the various “units” are interpreted to recite software per se, and software is not statutory.  At least independent Claim 10 should recite additional computer architecture components to support the “units”.  Information in the instant specification has adequate support for this information and should be added to this claim in response to this first Office action.  Despite this failure to pass step 1, the Examiner continues with the analysis. 
Step 2A:  Prong One: Claims 10-18 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“an accumulation unit that accumulates history information regarding a flight history of an aircraft; 
a specification unit that, based on the history information accumulated by the accumulation unit, specifies a candidate to be an operation assistant who assists an operation planned by an assisted operator;
an output unit that outputs information regarding the candidate to be the operation assistant specified by the specification unit” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the 
	Prong Two:  Claims 10-18: The judicial exception is not integrated into a practical application because the claims as a whole describe how to, generally, evaluate history information regarding flight history of an aircraft and specifying a candidate to be with an ability to be an operation assistant.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 4-13) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 10-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly “apparatus; various units”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). As currently recited, these claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see published Applicant Specification ¶’s 4-13) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  HOWEVER, “Flight control system 1” recited in at least paragraphs 25-30 have sufficient An interview with the Examiner to discuss this would be beneficial to Applicants.
As currently recited, these claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 10-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder et al. Holder) (US 2014/0212847).
 
Claims 10-18, Holder teaches:
Claim 10:
an information processing apparatus comprising (apparatus for assessing performance in operating an aircraft. Information for assessing a performance of a group of operations) (see at least the Abstract): 

an accumulation unit that accumulates history information (History 312 may include prior assessments for a person. For example, history 312 may include scores, comments, and other information from prior assessments) regarding a flight history of an aircraft (equipment 310; The selection of events 400 may be based on at least one of types of aircraft 402 and organizations 404) (see at least paragraphs 66-75);
 
a specification unit that, based on the history information accumulated by the accumulation unit, specifies a candidate to be an operation assistant who assists an operation planned by an assisted operator (with the use of flight assessment system 112 and in particular, flight assessor 200, evaluator 102 may perform assessment 104 of the number of crew members 106 in real time while the number of crew members 106 perform the group of operations 110 during the operation of aircraft 108. Further, the display of information 114 by flight assessor 200 may allow for a desired assessment of number of crew members 106 in generating assessment 104 of the number of crew members 106. For example, assessment 104 may be made using at least one of guidelines, grading scales, instructions, and suitable types of information) (see at least paragraphs 63-67); 

an output unit that outputs information regarding the candidate to be the operation assistant specified by the specification unit (Instructions 410 may provide information for evaluator 102 to perform assessment 104. For example, instructions 410 may provide an 

Claim 11: wherein the specification unit obtains an operation ability level and an operation assistance ability level of each operator based on the history information accumulated by the accumulation unit, and the specification unit specifies an operator who has an operation assistance ability level corresponding to the operation ability level of the assisted operator as the candidate to be the operation assistant (see at least paragraphs 95-99).

Claim 12: wherein an operation assistance ability level of the operation assistant is determined for each of a plurality of flight conditions, and the specification unit specifies the candidate to be the operation assistant based on an operation assistance ability level corresponding to a flight condition in the operation planned by the assisted operator (see at least paragraphs 11-12, 95-99).

Claim 13:  wherein an operation ability level of the assisted operator is determined for each of a plurality of flight conditions, and the specification unit specifies the candidate to be the operation assistant based on an operation ability level corresponding to a flight condition in the operation planned by the assisted operator (see at least paragraphs 11-12, 95-99).

Claim 14:  wherein the output unit preferentially outputs a plurality of candidates to be the operation assistant that have been specified by the specification unit, in an order according to a flight condition in the operation planned by the assisted operator (see at least paragraphs 11-12, 95-99).

Claim 15: a storage unit that stores an assistance condition of assistance between the assisted operator and the operation assistant; and a release unit that, when an operation to be performed by the assisted operator does not match the assistance condition stored in the storage unit, performs processing to release operation assistance by the operation assistant (see at least paragraphs 11-12, 64, 95-99).

Claim 16:  wherein the output unit generates information regarding a value of operation assistance by the operation assistant, and outputs the generated information to a communications device of the operation assistant or the assisted operator (see at least paragraphs 65-68).

Claim 17:  wherein the accumulation unit accumulates, as the history information, information regarding evaluation from the assisted operator to the operation assistant, or information regarding evaluation from the operation assistant to the assisted operator (see at least paragraphs 66-68, 95-99).

Claim 18:  wherein the specification unit specifies a candidate to be the operation assistant for each operation technique included in the operation planned by the assisted operator (see at least paragraphs 11-12, 66-68, 95-99).
 

Conclusion
	

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623